EDGERTON, Associate Justice
(dissenting).
The Commission’s understanding of the term “ex-servicemen” is in accordance with ordinary usage. The court’s construction conflicts with ordinary usage. When one speaks of ex-servicemen one is not speaking of men who always remained subject to draft; who lived at home and could not, except through the machinery of the draft, be ordered to leave home; who constantly carried on their regular civilian occupations as usual; and whose connection with the armed forces involved only part-time unpaid work which entitled them only to civilian benefits in case they were injured. The court’s basic error is in its assumption that the meaning of the term does not depend on usage but can be found by analysis. Arguing that if men performed service they must be ex-servicemen is much like arguing that if men work they must be workmen and if mothers are grand they are grandmothers.
The context also conflicts with the court’s construction. That construction makes the statutory language, “those ex-servicemen and women who have served on active duty in any branch of the armed forces of the United States, during any war,” mean just what it would have meant if Congress had used the word “persons” instead of the phrase “ex-servicemen and women.” It is unlikely that Congress used the somewhat awkward phrase as a mere synonym for the simple word.
The Commission’s construction, besides being the one that usage and context require, is “also more consonant with the legislative purpose” 1 which is stated in the title of the Act: “to give honorably discharged veterans, their widows, and the wives of disabled veterans, * * * preference in employment * * Congress intended to aid in the rehabilitation and reemployment of “veterans.” It is paradoxical to suggest that Congress intended to include, and aid in the rehabilitation and reemployment of, a whole class of men whose regular employment and way of life were never interrupted. To extend employment preference to men in appellees’ situation will weaken the competitive position of the veterans whom Congress intended to help. *922It will also weaken the competitive position of the munitions makers, and the many other employees both public and private, who did essential war work but have been given no preference.
Plainly a “preference eligible” is a person eligible for employment and entitled to preference. The only men to whom the Act gives a preference are “ex-servicemen.” No one contends that appellees were, or ever had been, ex-servicemen either on June 27, 1944, when the Act was passed, or on November 4, 1944, when the Commission corrected its erroneous ruling. On both those dates appellees’ service, such as it was, was still going on. Since appellees were not and never had been ex-servicemen on either date, they were not and never had been preference eligibles on either date. Clearly, therefore, they are not within the proviso that “this act shall not be construed to take away from any preference eligible any rights heretofore granted to, or possessed by, him under any existing law, Executive order, civil-service rule or regulation, of any department of the Government or officer thereof.” 2 It is unnecessary to consider whether “rights” could, in any case, have been “granted” by a Commission ruling not in accordance with law.

 Board of Governors of Federal Reserve System v. Agnew, 1947, 67 S.Ct. 411.


 58 Stat. 391, § 18, 5 U.S.C.A. § 867. [Italics supplied.]